Q3 FY13 Shareholder Conference Call February 2013 © 2013. All rights reserved. © 2012. All rights reserved. 2 Safe Harbor Statement Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995:Any statements set forth in this presentation that are not historical facts are forward-looking statements that involve risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements, which may include, but are not limited to, such factors as unanticipated changes in product demand, increased competition, downturns in the economy, failure to comply with specific regulations pertaining to government projects, fluctuation of revenue due to the nature of project lifecycles, and other information detailed from time to time in the Company filings and future filings with the United States Securities and Exchange Commission. The forward-looking statements contained in this presentation are made only of this date, and the Company is under no obligation to revise or update these forward- looking statements. Agenda © 2012. All rights reserved. 3 •Q3 Overview •Q3 FY 2013 Financial Detail •Business Outlook •Strategic Product Updates FY2013 Quarter on Quarter Improvement Target 4 © 2012. All rights reserved. Not for use or disclosure without the expressed written permission from TechPrecision Corp. Q3 Income Statement 5 © 2012. All rights reserved. 5 •Extended production cycle for PolySi due to scope of work (SOW) changes impacted $2M+ of Ranor production in quarter that shifted to Q4 schedule •Ranor received ~$480,000 in change-order PO’s as a result of the SOW changes •Gross Margins increasing as legacy transition projects are purged from backlog Consolidated Income Statement ($ in Millions except Percentages, Shares & EPS) Q3 2013 12/31/2012 Q3 2012 12/31/2011 Q2 2012 9/30/2012 Revenues Gross Profit Gross Margin 25.8% 7% 23% Operating Expenses Operating Income (Loss) Operating Margin (6%) (11%) 0.2% Net (Loss) Net Margin (7%) (11%) (0.6)% Weighted Average Shares - Basic EPS - Diluted YTD Fiscal 2013 Income Statement Consolidated Income Statement ($ in Millions except Percentages, Shares & EPS) YTD 2013 12/31/2012 YTD 2012 12/31/2011 Revenues Gross Profit Gross Margin 21.9% 18.7% Operating Expenses Operating Income (Loss) Operating Margin (5.7%) (1.9%) Net Income (Loss) Net Margin (5.7%) (3.1%) Weighted Average Shares - Basic EPS - Diluted 6 © 2012. All rights reserved. 6 Balance Sheet Highlights © 2010. All rights reserved. 7 ($ in Millions) December 31, 2012 March 31, 2012 Cash Current Assets Total Assets Current Liabilities Total Liabilities Total Stockholders’ Equity Long-Term Debt December 31, 2012 Term Note Series A & B Bonds CapEx Debt/Capital Lease Total Long-Term Debt RevenueOutlook/Market Growth 8 © 2012. All rights reserved. Not for use or disclosure without the expressed written permission from TechPrecision Corp. Strategic Product Developments © 2013. All rights reserved. 9 Medical ØTechPrecision signed $115-million LTA to exclusively produce the PBT S250 Ø5-Year Agreement: April 1, 2013 - March 31, 2017 ØProduction volumes ramp each year throughout the 5-year agreement ØWCMC will ship the first S250 components June 2013 ØRanor will be the final assembly/test center for the S250 units ØFirst patient treatments are expected by end of May 2013 ØRanor delivered the first complete AOS-100 Cask & Cage February 15th ØRanor currently producing the next five (5) units ØRemaining units scheduled to ship in Q4 FY2013 and Q1 FY2014 ØNext incremental Isotope Cask orders expected in Q1 FY2014 ØFissile-material approval still expected by Summer 2013 Nuclear Sapphire ØWCMC has shipped over 80-units to-date ØSapphire market is controlled by China; like Solar, market is very saturated ØCustomer has large backlog but China customers will “push-out” deliveries ØAnticipate unit delivery slow-down in FY2014 ØNo updates on timing for acceptance of Sapphire for “smart phones” Strategic Product Developments © 2013. All rights reserved. 10 ØSignificant Business Development activity with all Prime Contractors/NAVSEA ØGovernment approved first two Virginia Class submarines for “Block 4” ØBlock 5 and Ohio Replacement (OR) programs currently in design phase ØRanor received incremental orders for 1st Block 4 submarine in January 2013 ØLargest PolySi chambers in the market; strategic to providing the lowest COO ØFirst units, produced by Ranor and WCMC anticipated to complete in Q4 FY2013 ØIncremental SOW changes from customer delayed production from Q3 to Q4 ØIncremental change order PO’s ~$480,000 received from customer ØRanor new operational team demonstrating it can build a profitable prototype ØStrong international market demand for the product ØNew strategic market opportunity and penetration for WCMC ØStrong international market demand: precision forged and machined assemblies ØWCMC delivered “first-articles” to customer in January/February 2013 ØMarket opportunities and revenue to develop in FY2014 PolySi Oil Defense www.TechPrecision.com www.ranor.com www.wcmcsolutions.com
